Decree reversed on the law, without costs of this appeal to either party, and petition to revoke letters of administration to Florence Thompson granted on the authority of Arcuri v. Arcuri (265 N. Y. 358). All concur, except Dowling, J., who dissents and votes for affirmance on the ground that the Supreme Court acquired no jurisdiction in the dissolution proceeding to grant the decree of annulment. (The decree denies an application to revoke letters of administration.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.